NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DOUGLAS L. JAMES,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-266
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Douglas L. James, pro se.


PER CURIAM.

              Affirmed. See Smith v. State, 537 So. 2d 982 (Fla. 1989); Hart v. State,

464 So. 2d 592 (Fla. 2d DCA 1985).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.